Case 2:20-cr-00011-JAG-LRL Document 83 Filed 08/12/20 Page 1 of 1 PagelD# 345

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division
UNITED STATES OF AMERICA
V. Criminal No: 2:20cr11
TAMARA LATISHA HOWELL
Defendant
ORDER
This day came Richard H. Doummar, and moved that he be substituted as
counsel for the defendant, and that court appointed counsel, William J. Holmes, be
relieved as Counsel for the defendant, the defendant having retained Richard H.
Doummar, 1397 Laskin Road, Virginia Beach, Virginia 23451, as counsel and Richard
H. Doummar having filed a Notice of Attorney Appearance on behalf of Ms. Howell.
Having considered the Motion, the Court GRANTS the motion, relieves William J.
Holmes, and substitutes Richard H. Doummar as Counsel of Record in his place.

The Clerk is DIRECTED to send a copy of this order to William J. Holmes,

to Richard H. Doummar, counsel for the Defendant, the Defendant, and the United

 

 

States Attorney.
Itis so ORDERED. Isl L. f
John A. Gibney, ef , °
United States District Judge _
UNITED STATES JUDGE DISTRICT COURT
Norfolk, Virginia

August \© 2020
